Citation Nr: 1412775	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  11-22 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied and final claim of entitlement to service connection for Type II diabetes mellitus, to include as due to exposure to dioxin-based chemical herbicides during service in Southeast Asia.

2.  Entitlement to service connection for Type II diabetes mellitus, to include as due to exposure to dioxin-based chemical herbicides during service in Southeast Asia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force (USAF) from January 1959 to May 1991.  His military decorations include the Vietnam Service Medal and the Air Force Outstanding Unit Award with "V" device for valor.

The present matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA), which determined that evidence that was new and material to the Veteran's previously denied and final claim for VA compensation for Type II diabetes mellitus had not been submitted.  Thusly, the Veteran's application to reopen his claim for a de novo review was denied.  

In a January 2012 videoconference hearing, the Veteran and his representative appeared at the RO to present oral testimony in support of his appeal before the undersigned Veterans Law Judge.  A transcript of this hearing has been obtained and associated with the claims file for the Board's review and consideration.


FINDINGS OF FACT

1.  The RO denied the Veteran's original claim of entitlement to service connection for Type II diabetes mellitus (to include as due to exposure to dioxin-based chemical herbicides during service in Southeast Asia) in an unappealed and final rating decision dated in March 2009.

2.  Evidence received since the March 2009 rating decision that denied the Veteran's claim of service connection for Type II diabetes mellitus (to include as due to exposure to dioxin-based chemical herbicides during service in Southeast Asia) is not duplicative of evidence previously received, and such evidence relates to an unestablished fact necessary to substantiate the underlying claim.

3.  The Veteran served at the Royal Thai Air Force Bases in Udorn and Takhli, Thailand, in the early 1970s, during his period of active service.

4.  The Veteran does not have verified service or visitation within the territorial confines of the Republic of Vietnam during his period of Vietnam War Era active service. 

5.  The Veteran was not exposed to chemical herbicides containing dioxin during active service.

6.  The objective clinical evidence does not establish onset of Type II diabetes mellitus during active duty, or a definitive link between Type II diabetes and active duty.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of entitlement to service connection for Type II diabetes mellitus (to include as due to exposure to dioxin-based chemical herbicides during service in Southeast Asia) are met due to the submission of new and material evidence; the claim is reopened for a de novo review.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  Type II diabetes mellitus was not incurred, nor is it presumed to have been incurred in active service.  38 U.S.C.A. §§ 1110, 1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

(a.)  Whether new and material evidence has been submitted to reopen a previously denied and final claim of entitlement to service connection for Type II diabetes mellitus, to include as due to exposure to dioxin-based chemical herbicides during service in Southeast Asia.

With regard only to the issue of new and material evidence, as the Board is conceding that such evidence has been submitted to reopen the diabetes claim for a de novo review, any error related to VA's duties to notify and assist with regard to this specific matter is thereby rendered moot by this determination.  See 38 U.S.C. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013); Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Veteran seeks to reopen his previously denied and final claim of entitlement to service connection for Type II diabetes mellitus (to include as due to exposure to dioxin-based chemical herbicides during service in Southeast Asia).  His original claim for VA compensation for this disability was denied in a March 2009 RO rating decision.  The March 2009 rating decision considered the Veteran's unsubstantiated assertion that he was exposed to dioxin-based chemical herbicides while posted at the Royal Thai Air Force Base (RTAFB) in Udorn and Takhli, Thailand; his post-service VA medical records, which indicated early onset of his Type II diabetes mellitus in June 2004, but do not show that this disease was manifest to a compensable degree within one year after his separation from service in May 1991; and his service personnel and medical records, which reflect that he never visited or served within the territorial boundaries of the Republic of Vietnam during active duty, nor did he have a diagnosis of diabetes mellitus in service.  In view of the foregoing, the claim for service connection for diabetes was denied by the RO.  The Veteran was notified of this denial and his appellate rights in correspondence dated in March 2009, but he did not file an appeal or submit material evidence within one year of the decision.  38 C.F.R. § 3.156 (b) (2013).  The denial thereby became final.   See 38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002).  

In October 2010, the Veteran submitted an application to reopen his claim for service connection for Type II diabetes mellitus (to include as due to exposure to dioxin-based chemical herbicides during service in Southeast Asia).  In conjunction with his application to reopen, he submitted a copy of a declassified United States military document, titled Project CHECO Southeast Asia Report: Base Defense in Thailand, which indicates that chemical herbicides were applied to control foliage growing adjacent to the perimeters of Royal Thai air force bases hosting USAF military assets in Thailand, including the Udorn and Takhli RTAFBs, at which his personnel records indicate he was posted in the early 1970s.  The Board finds that the declassified report submitted by the Veteran is evidence that raises a reasonable possibility of substantiating the claim for service connection for Type II diabetes mellitus due to exposure to dioxin-based chemical herbicides during service in Southeast Asia.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (when making a determination whether received evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim).  Accordingly, the Board grants the new and material aspect of the Veteran's appeal and reopens the claim for a de novo review on the merits.  38 C.F.R. § 3.156 (2013).

Having reopened the Veteran's claim, the next question is whether the Board is permitted to conduct a de novo review at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1994) (in assessing claims to reopen, the Board must determine whether the veteran has been given adequate notice of the need to submit evidence or argument on that question, and an opportunity to address the question at a hearing, and, if not, whether the veteran is prejudiced thereby).  A review of the November 2010 decision shows the RO essentially considered the Veteran's claim on its merits.  The RO weighed the newly submitted evidence and rendered a decision that denied the claim rather than simply determining whether new and material evidence had been presented. 



(b.)  Entitlement to service connection for Type II diabetes mellitus, to include as due to exposure to dioxin-based chemical herbicides during service in Southeast Asia.

The Board notes at the outset that, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With respect to the service connection claim on appeal which will be decided on the merits herein, generally, the notice requirements of a service connection claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  38 C.F.R. § 3.159(b) has since been revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The claim for service connection for diabetes mellitus decided herein stems from the Veteran's successful application to reopen his claim for VA compensation, which was filed in October 2010.  In response, a VCAA notice letter addressing the applicability of the VCAA to service connection claims and of VA's obligations to the Veteran in developing such claims was dispatched to the Veteran in November 2010.  As fully complaint notice that addressed the matter on appeal and satisfied the above-described mandates, as well as the requirements that the Veteran be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006), was furnished to the Veteran prior to the initial adjudication of the claim in the November 2010 rating decision on appeal, there is no defect regarding timing of VCAA notice.

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  The Veteran's service personnel and treatment records from his entire period of active duty and post-service VA clinical records dated from 1991 to 2011 have been obtained and associated with the claims file.  The Veteran has been afforded ample opportunity to submit evidence in support of his claim or otherwise notify the Board of any additional relevant evidence that is not presently associated with his claims file.  

The Veteran has claimed that he was exposed to Agent Orange during his service in Thailand, alleging that dioxin-based chemical herbicides were used to control vegetation growing around the perimeters of the Royal Thai airbases in Udorn and Takhli at which he was stationed in the early 1970s.  He states that his on-base quarters at Udorn were located approximately 25 feet away from the base perimeter fence where herbicides were applied to control vegetation overgrowth.  Although he denied being directly involved in the spraying of these chemical defoliants, he stated that his peers believed these herbicides to be the same as those used in the defoliant operations in the Republic of Vietnam ("Operation Ranch Hand").  In support of this factual assertion, he submitted excerpts from the aforementioned declassified CHECO report indicating that chemical herbicides were used to control perimeter foliage at Royal Thai airbases hosting American military assets (including at Udorn and Takhli) and a printed copy from the website of VA's Office of Public Health and Environmental Hazards, in which VA acknowledged the possibility that Vietnam Era veterans whose service involved duty on or near the perimeters of military bases in Thailand between February 1961 - May 1975 "may have been exposed to herbicides and may qualify for VA benefits."  In this regard, the Board notes that the language in the aforementioned VA website is neither a tacit nor express factual admission of the use of dioxin-based herbicides in all military bases in Thailand during the Vietnam Era and the VA website should not be interpreted as conceding that all Vietnam Era veterans serving in Thailand were exposed to dioxin-based herbicides.  

In response to the Veteran's factual assertion of exposure to dioxin-based herbicides during service in Thailand, he was furnished with a Memorandum for the Record, dated November 2010, which presented specific factual conclusions, based on historical research, regarding the use of chemical herbicides at military facilities in Thailand hosting American military assets during the Vietnam War Era, pursuant to procedures prescribed in the VA adjudication manual M21-MR, Part IV, Subpart ii, 2.C.10.q.  Thus, the Board is satisfied that the evidence is sufficiently developed for appellate adjudication and that no further development is necessary.  

The Board notes that the Veteran has been provided with ample opportunity to submit additional evidence in support of the claim up to the time when the case was received by the Board in December 2011, and that he has not indicated that there are any outstanding relevant medical or service records or other pertinent evidence that must be considered in this current appeal with respect to the issue decided herein.  Furthermore, the Board has searched the Veteran's claim on the VBMS and Virtual VA electronic databases for any other additional medical records pertinent to his claim.

In January 2012, the Veteran, accompanied by his representative, appeared at the RO to present oral testimony at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been obtained and associated with the claims file for the Board's review and consideration.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court of Appeals for Veteran's Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) explaining fully the issues and (2) discussing the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

At the January 2012 Board hearing, the presiding Veterans Law Judge's questions and the oral testimony of the Veteran focused on the elements necessary to substantiate the Veteran's claims of entitlement to service connection for diabetes mellitus, to include as due to Agent Orange exposure in service.  See transcript of January 13, 2012 Board videoconference hearing.  Thus, the Board finds that the Veterans Law Judge presiding over the January 2012 hearing has substantially fulfilled his obligations as required under 38 C.F.R. § 3.103(c)(2).  Bryant, supra.

Although the Veteran was not provided with a VA examination addressing his claim for service connection for Type II diabetes mellitus, this deficit does not render the existing record unusable for purposes of adjudicating the claim on the merits.  The Board is mindful of the test prescribed by the Court in McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), regarding whether a medical examination is necessary to adjudicate a claim, and finds that the absence of an examination addressing this specific matter on appeal is not prejudicial to the Veteran's claim as he has not met the criteria under McLendon to warrant such an examination and, furthermore, the service and post-service VA and private medical records presently associated with the claims file provide sufficient evidence to decide the issue and so a VA examination is therefore not necessary to adjudicate the claim.  

Specifically, the Board finds that the Veteran has not met all four elements set forth in McLendon, which emphasize that a VA examination must be provided when there is: (1) competent evidence of current disability or recurrent symptoms; (2) establishment of an in-service event, injury, or disease; (3) an indication that the current disability may be associated with the in-service event; and (4) insufficient competent medical evidence to decide the claim.  As will be further discussed below, the Board has determined that the competent evidence does not establish an in-service event, injury, or disease relating his current diabetes mellitus to his period of active service.  The second and third elements of the McLendon test have not been met.  Therefore, the absence of a medical examination addressing the claim does not constitute a breach of VA's duty to assist.  Furthermore, the Board concludes as a factual matter that the existing clinical evidence of record is sufficient to decide the diabetes mellitus claim, such that remanding the case for an examination to address this matter would be an unnecessary expenditure of VA resources.

Based on the foregoing, the Board finds that VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of his service connection claim decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102 (2013).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as diabetes mellitus, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); diabetes mellitus is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

The Board first addresses the Veteran's factual assertion that he was exposed to dioxin-based chemical herbicides (Agent Orange) during his period of active duty during the Vietnam War Era.  Veterans are presumed to have been exposed to dioxin-based chemical herbicides if the facts establish that their service was within the territorial confines of the Republic of Vietnam during the Vietnam War Era, or otherwise involved duty or visitation in the Republic of Vietnam.  Such service must be either "foot-on-ground" service or on the inland waterways in the interior of the Republic of Vietnam ("brown water service").  See 38 C.F.R. § 3.307(a)(6)(iii); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); 66 Fed. Reg. 23,166 (May 8, 2001); VAOPGCPREC 27-97.  If such exposure to chemical herbicides is established, certain diseases, including Type II diabetes mellitus, are presumed to be due to chemical herbicide exposure.  38 C.F.R. § 3.309(e).  

Although the Veteran's military decorations include the Vietnam Service Medal, this decoration, in and of itself, is not evidence per se that demonstrates actual "foot-on-ground" service in the interior of the Republic of Vietnam.  The Veteran's service personnel records and his own written and oral statements regarding his military service do not demonstrate that he had ever served or had visitation in the Republic of Vietnam during his period of active duty from January 1959 to May 1991, which encompasses the Vietnam War Era, defined in 38 C.F.R. § 3.2(f) (2013) as being from August 1964 to May 1975 for veterans such as the appellant, who did not serve in Vietnam.  He served in the United States Air Force in a non-flying capacity as a personnel support technician and manager and was stationed only in Thailand at the Udorn and Takhli RTAFBs for the entirety of his oversea service in Southeast Asia in the early 1970s.  The records definitively state that he did not serve in, or otherwise visited the Republic of Vietnam during active duty, and the Veteran himself has indicated that he never set foot in Vietnam during the entirety of his military service.  

The Veteran claims that he was exposed to Agent Orange while serving adjacent to airbase perimeters at Udorn and Takhli, Thailand, where he was posted.  The Veteran testified that he was not personally involved in the application of chemical defoliant at these airbases, but that it was generally known that the herbicide used was the same as that which was used in the Republic of Vietnam.    

While the Board finds the Veteran credible with respect to his account of witnessing the application of chemicals to control vegetation surrounding the perimeter of Udorn and Takhli RTAFBs during active duty, this credible account nevertheless fails to factually establish that dioxin-based chemical herbicides were used at Udorn and Takhli RTAFBs during the period that the Veteran was stationed at these airbases in the early 1970s.  The VA Memorandum for the Record, which was furnished to the Veteran in November 2010, presents the official factual findings of VA, based on its historical research, regarding Agent Orange use in Thailand during the Vietnam War Era.  VA's research also included review and consideration of the declassified Project CHECO Southeast Asia Report: Base Defense in Thailand.  As relevant, this VA memorandum presented the following specific factual determinations: 

[Official records of the Department of Defense indicate] only limited testing of "tactical herbicides" (i.e., dioxin-based chemical herbicides including Agent Orange) was conducted in Thailand, from April 2 - September 8, 1964, at the Pranburi Military Reservation in Pranburi, Thailand.  This location was not near any American military installation or Royal Thai Air Force Base.

Other than the 1964 tests at Pranburi Military Reservation, tactical herbicides, such as Agent Orange, were exclusively used and stored in Vietnam only.  

Commercial herbicides were frequently used for vegetation control around the perimeters of American airbases during the Vietnam War Era, including Thai airbases hosting American military aviation assets, but no dioxin-based tactical herbicides were ever used at these facilities.  The military has kept records of specific commercial herbicides used at its facilities since 1957. 

Modified United States Air Force cargo planes (UC-123s) involved in aerial spraying operations of tactical herbicide in Vietnam were also used in aerial spraying of insecticides in Thailand in August - September 1963 and October 1966.  These insecticide spraying operations are not sufficient to establish exposure to dioxin-based tactical herbicides for any veteran based solely on service in Thailand.

There is no presumption of "secondary exposure" to dioxin-based tactical herbicides based on being in proximity to, or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam.  Aerial spraying of tactical herbicides in Vietnam did not occur everywhere in that country and "it is inaccurate to think that herbicides covered every aircraft and piece of equipment associated with Vietnam."  The high-altitude jet aircraft stationed in Thailand generally flew far above the low and slow flying UC-123 propeller-driven cargo planes modified to spray tactical herbicides over Vietnam and there are no clinical studies demonstrating harmful health effects for any such secondary or remote herbicide contact that may have occurred.       

See VA Memorandum for the Record, provided to the Veteran in November 2010.

In view of the above discussion of the facts, the Board will not concede that the Veteran was exposed during service to dioxin-based chemical herbicides that are presumptively linked to Type II diabetes mellitus.  The Veteran did not ever serve in or visit the Republic of Vietnam during active duty, such that his exposure to dioxin-based chemical herbicides can be presumed.  See 38 C.F.R. §§ 3.307(a)(6)(iii) (2013).  Although the Veteran has presented credible accounts of witnessing herbicides being sprayed to control perimeter vegetation at Udorn and Takhli RTAFBs, the historical evidence establishes that dioxin-based chemical herbicides such as those presumptively linked to Type II diabetes mellitus were not used at these airbases in Thailand during the time that the Veteran was posed at these locations in the early 1970s.  The chemicals he witnessed being applied to control airbase perimeter vegetation was commercial herbicide, for which no clinical link to diabetes mellitus has been recognized by VA for purposes of establishing entitlement to VA compensation.  Finally, to the extent that he may contend the following, there is no basis to concede that he was secondarily exposed to dioxin-based chemical herbicides via being in proximity to Thailand-based military aircraft that flew missions over Vietnam.  There are no statutory or regulatory provisions or caselaw that recognizes such exposure for purposes of establishing a presumptive basis for service connection and the Veteran has not otherwise submitted any objective medical evidence that establishes a nexus between his military service and his diabetes based on this theory.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  Therefore, he is not entitled to any of the chemical herbicide presumptions provided by 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307, 3.309.  

Turning to theories of service connection other than the presumption provided under 3.309(e), the Veteran's service treatment records relating to his period of active duty from January 1959 to May 1991 show that his endocrine system was clinically normal  throughout his entire period of active duty.  Urinalysis tests were within normal ranges and did not indicate the presence of sugar in his urine or otherwise indicate onset of diabetes mellitus in service, and no diagnosis of diabetes mellitus was presented in the service medical records.  The Veteran does not argue the contrary.

Post-service medical records do not indicate that Type II diabetes mellitus was clinically manifest to a compensable degree within one year following the Veteran's separation from active duty in May 1991, such that service connection could be awarded on a presumptive basis under 38 C.F.R. §§ 3.307, 3.309(a).  The earliest recorded diagnosis of Type II diabetes mellitus is demonstrated in a VA medical report dated in June 2004, which notes "probable new onset [of diabetes mellitus]," over 13 years after the Veteran's discharge from service.  There are likewise no symptoms that have been identified during this 13-year period that have been ascribed to his diabetes mellitus.  In this regard, prior to the June 2004 diabetes diagnosis, a VA treatment report noted even as late as January 2004 that the Veteran had no prior history of diabetes mellitus.  The clinical records are essentially devoid of any objective medical opinion associating the Veteran's diabetes, or symptoms related thereto, with his period of active duty, to include exposure to commercial herbicides.  In view of the foregoing, the Board concludes that the evidence is against the Veteran's claims of entitlement to service connection for Type II diabetes mellitus on a direct basis.   

To the extent that the Veteran attempts to relate his Type II diabetes mellitus to his period of active service, based on his own personal knowledge of medicine and his familiarity with his individual medical history, the Board first notes that he is not shown in the record to be a trained medical clinician.  Although lay persons may be competent to provide opinions as to some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), as the specific questions in this case regarding the etiology and the actual time of onset of his diabetes fall outside the realm of common knowledge of a lay person, he lacks the competence to provide a probative medical opinion linking these diseases to service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons not competent to diagnose internal diseases of the endocrine system, such as diabetes mellitus).

In view of the foregoing discussion, the Board must deny the Veteran's appeal for service connection for Type II diabetes mellitus (to include as due to exposure to dioxin-based chemical herbicides during service in Southeast Asia) as the preponderance of the evidence is against allowing his claim.  Because the evidence in this case is not approximately balanced with respect to the merits of this claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

New and material evidence having been received, the claim for service connection for Type II diabetes mellitus (to include as due to exposure to dioxin-based chemical herbicides during service in Southeast Asia) is reopened for a de novo review.

Service connection for Type II diabetes mellitus (to include as due to exposure to dioxin-based chemical herbicides during service in Southeast Asia) is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


